1203 Lance Drive
                                                                    Eagle Pass. TX 78852
                                                                    a3Q.333.D3D8


May 22,2015


Re: Appeal for Judgment Case No. 04-00721-CV


Art: Justice Avarez, Justice Chapa, Justice Pulliam;


I, Andres Ramos, request in writing, that I want to exercise my legal rights to appeal the
judgment made by this court on March 18,2015.1 was advised by one of your employees, after
I submitted my first brief (which was denied), to go to your website (Tex.R.App.P. 38.1) to get
the information I was requesting. I requested a sample or guideline as to what was the format of
the brief you wanted from me. I went to your website( not too friendly) and made a printout of
that information and tried to stay as close as I could to those guidelines, but it was not what you
wanted. This is the first time I appeal a case to this court. I found out it is very expensive. I am
not an attorney, but I know my rights. I only went to college 6 yrs. Can you imagine the ones
who do not have the blessing of going to college         and acquiring a higher education? The
guidelines you require are to demanding for the ordinary citizen.


In closing, I pray to this Fourth Court of Appeals to PLEASE allow me the right to appeal or
please allow me the opportunity to summit another brief. I am not an attorney, but I am trying
hard to comply by the guidelines set forth by the law. Now if none of the above can be allowed,
Please refund my money. I paid my dues for services that were not rendered. I got no benefits
for my dues. Please remember the phrase "and justice for all. I do not think I need to retain an
attorney to get a refund.


Thanks for all your help,



  idres Ramos




PS: All the help you can give me on this matter will be greatly appreciated.               .1
    May God bless you all.                                                                 c?
IVlfc.                            SAN    TX 5
                                  VSO   i>ISTRSCT
12.O3    ( jmAArn




           cP


                            200




                    7B2O53O37S3
\S